OPINION
GEORGE W. EMERSON, JR., Bankruptcy Judge.
The issue before the Panel on appeal is whether the bankruptcy court erred in determining that a district court judgment entered against Debtor David E. Barlow (“Debtor”) was nondischargeable under 11 U.S.C. § 523(a)(6). After reviewing the record, the parties’ briefs, and applicable law, the Panel concludes that the bankruptcy court properly gave the district court’s findings preclusive effect as to whether the district court judgment was the result of the Debtor’s willful and malicious injury. Accordingly, for the reasons stated in the bankruptcy court’s well-written opinion entered on September 26, 2012, HER, Inc. v. Barlow (In re Barlow), 478 B.R. 320 (Bankr.S.D.Ohio 2012), we affirm.